Title: To John Adams from James Wilkinson, 26 July 1824
From: Wilkinson, James
To: Adams, John


				
					My Reverend & Dear Sir
					City of Mexico July 26th. 1824
				
				By the publick Prints I occasionally hear of your continued existence, amidst the plaudits of a grateful Country, & exemption from any of the grievous infirmities of Old AgeYet as the debt of Nature must be paid, this tresspass is directed rather at than to you, and is intended to introduce to you, Col. G. L. Dawson, The Maternal Grand-son, of your Old Antagonist the Earl of Bute; whom you must not Essteem the less for this connection; because the Col. is one of the fairest & best informed liberals of the New School, and an honest disciple of the great Earl of Chatham.On a brief acquaintance I have formed such predelections, for the Head & the Heart of this Young Noble-Man, that I have presumed to intrude Him on you, for the interchange of incidents & Anecdotes of the present for those of the last Century; for His substantial advantage & your amusements—sensible as I am at three score & eight, that the Enquiries of the human Mind, are coextensive with our rational faculties.—I have been here an involuntary exile, more than two Years, during which period I have experienced every thing to disgust & nothing to console me; Here the Light of the Gospel is not permitted, & the benighted Inhabitants are buried in Idolatrous Ignorance, under the delusive influence of the Priest-hood; in this state of Society it seems impossible, that the principles of civil Liberty can suddenly find root; Yet a beneficent God seems to extend his protection to the Country by the suppression of Conspiracies & the recent execution of the Usurper Yturbide,—These Events give a Tone to the General Government, which may I hope be extended & finally confirmed throughout the provinces; but this will be found utterly impracticable in the present state of Clerical domination—and with 3/5 of the Rent-Roll & 4/5 of influence under their controul, when may we reasonably expect a reform?I see what was reasonably to be expected in our own Country, great strife prevalent respecting the choice of the next President, which, however interesting to their future repose & prosperity, our fellow Citizens appear to treat with great levity, to their shame & reproach—Else how could any one ever have thought of such Men as Andrew Jackson, & William Crawford as Candidates for the Chair, which had been occupied by a Washington, an Adams & a Jefferson? Alas! Alas! my Country, from what high Hopes to what degradation have we fallen—Yet I must still Hope our Guardian Angel will give the only proper direction to the publick Sentiment, and that the Election may terminate as it ought to do—Permit me now to bid you a long a dieu! & to implore Heaven for Eternal Life in another & a better World—then & here I am thine
				
					Ja. Wilkinson
				
				
			